Citation Nr: 0433259	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  04-00 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from June 1963 to June 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veteran's Affairs that denied the veteran's claim for 
entitlement to service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service connection for PTSD requires credible evidence of an 
in-service stressor. 38 C.F.R. § 3.304(f) (2004).  

The veteran asserts that service connection is warranted due 
to stressors he allegedly experienced in Vietnam.  His 
service personnel records show that during his active duty in 
the Army he was stationed in Vietnam from July 23, 1966 to 
June 10, 1967.  His duties included those of a gunner and 
ammunition section sergeant.   The veteran indicated that his 
stressors included witnessing two Chinook helicopters crash 
and experiencing incoming small arms fire during exercise 
Paul Revere IV, being subjected to rocket and mortar attacks, 
providing medical attention to the Montagnards, most of whom 
were children, and not being able to attend the funeral or 
face the family of Lt. B, a soldier from his hometown who was 
killed in action in July 1967.  The Board observes that it 
appears that the RO only searched morning reports from August 
1966 to October 1966 in an attempt to verify the occurrence 
of the veteran's claimed in-service stressors.  The Board 
finds that such attempt to verify the veteran's in-service 
stressors is insufficient and that another attempt to verify 
such claimed stressors with the United States Armed Services 
Center for Unit Records Research (USASCURR or CURR) is 
warranted.

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2004).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2004).  

The Board observes that the veteran was afforded a VA 
examination for his PTSD in October 2002.  The examiner 
diagnosed PTSD and opined that the death of Lt. B would be 
enough to cause PTSD.  The report does not reflect whether 
the examiner was aware that Lt. B's death occurred after the 
veteran's discharge from service.  Further, the Board finds 
that in the event that other claimed stressors can be deemed 
verified by VA, the veteran should be afforded a VA 
psychiatric examination to determine whether a relationship 
exists between the verified stressors and the diagnosis of 
PTSD.  See 38 U.S.C.A. § 5103A(d)(1)(2) (West 2002).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for the action as 
follows:

1.  The RO should ask the United States 
Army Center for Unit Records Research 
(CURR) to verify any helicopter crashes 
that occurred during exercise Paul Revere 
IV.  The veteran was assigned to A 
Battery, 4th Battalion, 42nd Artillery, 
105 4th Infantry Division.  The RO should 
forward a copy of the veteran's service 
personnel records to CURR with the 
verification request.  If CURR requests 
additional information, the RO should 
convey the request to the veteran, as 
necessary.

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for PTSD since his 
discharge from service.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran, not already 
of record.

3.  The RO should document of record all 
reported military stressors deemed 
verified, including with consideration of 
38 U.S.C.A. § 1154(a) (West 2002).  

4.  The veteran should then be afforded a 
VA examination by the appropriate 
specialist to determine the nature and 
etiology of his PTSD disability.  The 
examiner should be provided the veteran's 
claims folder for review in conjunction 
with the examination, to include the RO 
document of record of all reported 
military stressors deemed verified by VA.  
All necessary tests should be performed.  
The examiner should be requested to 
furnish an opinion as to whether it is at 
least as likely as not that the veteran's 
current PTSD disability is etiologically 
related to active service, to include any 
reported military stressor deemed 
verified by VA. 

5.  Following completion of the above, the RO 
should 
review the evidence and determine whether the 
veteran's
claim may be granted.  If not, he and his 
representative 
should be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to 
respond.  The case should then be returned to the 
Board 
for further appellate consideration.



The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



